In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated October 7, 1968, which denied the application without a hearing. Order reversed, on the law, and proceeding remitted to said court for a hearing and a new determination (People v. Montgomery, 24 N Y 2d 130; People v. Nostro, 33 A D 2d 693; People v. Groff, 32 A D 2d 592; People v. Sullivan, 32 A D 2d 514; see, also, People v. Pitts, 6 N Y 2d 288). Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.